-In an action by a depositor against his bank for damages caused by the bank’s alleged negligent and willful refusal to honor certain checks drawn by him, plaintiff appeals from (1) an order, dated March 23, 1959, which denied his motion to vacate defendant’s demand for a bill of particulars and, on the court’s own motion, struck the case from the General Calendar; and (2) an order, dated June 30, 1959, which granted defendant’s motion to strike the case from the calendar as a preferred case, such preference having been accorded under rule 7 of the Rules of the Supreme Court, Kings County. Orders affirmed, without costs. No opinion. Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.